In a family offense proceeding pursuant to Family Court Act article 8, the petitioner appeals from an order of the Family Court, Kings County (Hepner, J.), dated June 13, 2006, which, after a hearing, dismissed the petition.
Ordered that the order is reversed, on the law and the facts, *644without costs or disbursements, the petition is reinstated, and the matter is remitted to the Family Court, Kings County, for a dispositional hearing and the entry of an appropriate order of disposition.
Contrary to the Family Court’s determination, the petitioner established, by a fair preponderance of the evidence, that the respondent committed an act constituting harassment in the second degree, warranting the issuance of an order of protection against her (see Family Ct Act § 812 [1]; § 832; Penal Law § 240.26 [1]; Matter of Clarke v Clarke, 8 AD3d 375 [2004]; Matter of Marsha C. v Latoya D., 224 AD2d 522 [1996]). Accordingly, we remit the matter to the Family Court, Kings County, for a dispositional hearing and the entry of an appropriate dispositional order (see Family Ct Act § 833). Spolzino, J.P., Krausman, Skelos and Dickerson, JJ., concur.